Citation Nr: 0901093	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  00-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to March 23, 1999, 
for the award of service connection for left hip degenerative 
joint disease with left lower extremity shortening, 
limitation of motion, and atrophy.  

2.  Entitlement to an effective date prior to March 23, 1999, 
for the award of service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1958 to March 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Chicago, Illinois, Regional Office (RO) which, in pertinent 
part, established service connection for left hip aseptic 
necrosis with left lower extremity shortening, limitation of 
motion, and atrophy; assigned a 20 percent evaluation for 
that disability; established service connection for 
diverticulitis; assigned a 30 percent evaluation for that 
disability; and effectuated the awards as of March 23, 1999.  
In February 2001, the RO, in pertinent part, recharacterized 
the veteran's left hip disability as left hip degenerative 
joint disease with left lower extremity shortening, 
limitation of motion, and atrophy evaluated as 30 percent 
disabling and effectuated the award as of March 23, 1999.  In 
August 2001, the veteran was afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In November 2001, the 
Board, in pertinent part, denied effective dates prior to 
March 23, 1999, for the awards of service connection for both 
left hip degenerative joint disease with left lower extremity 
shortening, limitation of motion, and atrophy and 
diverticulitis.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Court vacated those portions of the November 2001 Board 
decision which denied effective dates prior to March 23, 
1999, for the awards of service connection for both left hip 
degenerative joint disease with left lower extremity 
shortening, limitation of motion, and atrophy and 
diverticulitis and remanded the veteran's appeal to the Board 
for additional action.  The Secretary of the Department of 
Veterans Affairs (VA) subsequently appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

In May 2004, the Federal Circuit vacated the Court's March 
2003 decision and remanded the veteran's appeal to the Court 
for further action.  In July 2004, the Court again vacated 
those portions of the November 2001 Board decision which 
denied effective dates prior to March 23, 1999, for the 
awards of service connection for both left hip degenerative 
joint disease with left lower extremity shortening, 
limitation of motion, and atrophy and diverticulitis and 
remanded the veteran's appeal to the Board for additional 
action.  

In August 2008, the veteran was informed that the Veterans 
Law Judge who had conducted his August 2001 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  The veteran did not respond to the Board's notice.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

In its July 2004 decision, the Court determined that the 
veteran had not been informed of either the information and 
evidence necessary to substantiate his claims of entitlement 
to effective dates prior to March 23, 1999, for the awards of 
service connection for both his left hip disability and his 
diverticulitis or who is responsible for attempting to obtain 
such evidence an information.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008) are fully 
met.  

2.  Then readjudicate the issues of the 
veteran's entitlement to effective dates 
prior to March 23, 1999, for the awards 
of service connection for both left hip 
degenerative joint disease with left 
lower extremity shortening, limitation of 
motion, and atrophy and diverticulitis.  
If the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

